Citation Nr: 1221847	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-46 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for residuals of a head/face trauma.

3.  Entitlement to service connection for a right knee disability, secondary to a service-connected left knee disability.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

(The decision below addresses the Veteran's claims of service connection for residuals of a right hand injury and residuals of head/face trauma.  The issues of entitlement to service connection for a right knee disability and to an initial disability rating greater than 10 percent for the Veteran's service-connected left knee disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed residual disability related to an in-service right hand injury.

2.  The Veteran does not have a currently diagnosed residual disability related to alleged in-service head/face trauma; the evidence fails to show that the Veteran sustained any head/face trauma in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the right hand that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran does not have a disability that is the result of head or face trauma incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims of service connection for residuals of a right hand injury and for residuals of head/face trauma in October 2007.  In November 2007, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claims, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2007 notice letter complied with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records; and private medical records.  The Veteran has not identified any outstanding records relevant to the issues decided herein, and the Board is aware of none.  The Veteran also elected to not have a hearing in his case.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  Here, the Veteran was scheduled for a VA examination in connection with his claim of service connection for residuals of right hand injury, to take place in November 2010.  The Veteran, however, failed to report for that examination.  No reason has been given for why the Veteran failed to report.  

In this regard, if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2011).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

Here, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined when VA requested.  Although in an August 2011 Informal Hearing Presentation, the Veteran's representative requested that the matter be remanded for the Veteran to be afforded a VA examination in connection with his claim of service connection for residuals of a right hand injury, the Veteran's representative provided no reasons for why the Veteran failed to report for his previously scheduled examination; nor did the representative acknowledged that the Veteran had failed to report when requested for examination.  Accordingly, as required by 38 C.F.R. § 3.655(b), the Board must adjudicate the claim of service connection for residuals of a right hand injury on the basis of the existing record.

The Board has also considered whether a VA examination was required in connection with the Veteran's claim of service connection for residuals of head/face trauma.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2011), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and 

(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a medical examination was not triggered in connection with the Veteran's claim of service connection for residuals of head/face trauma.  A review of the record fails to reveal that the Veteran has, at any point since filing his October 2007 claim, suffered from residuals of the purported head/face trauma.  Furthermore, evidence showing that the Veteran sustained some type of trauma to his head or face in service is lacking in this case.  Indeed, the Veteran himself has provided no specific details regarding the alleged in-service trauma.  Accordingly, because the evidence fails to demonstrate a current disability (or symptoms of a current disability) or an in-service injury, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for residuals of head/face trauma.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A.  Residuals of a right hand injury

As noted above, the Veteran, without good cause, failed to report for his November 2010 VA examination scheduled in connection with his claim of service connection for residuals of a right hand injury.  Accordingly, that claim must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

A review of the Veteran's STRs shows that in December 1988, he was treated for a minor burn on the right hand.  There were no blisters noted on the palmar or dorsal aspects of the right hand, but tenderness upon palpation was present on the dorsal aspect.  The clinician indicated no visible burn, and the Veteran was treated with burn cream, wrap-around gauze, an ice soak, and Advil.  A mishap report was not required.  In July 1989, the Veteran was treated for a puncture injury to the right hand.  It was noted that he had punctured the center of right hand on a bulkhead protrusion.  No gross infection was noticed, nor was there bleeding or drainage of any type.  There was a slight edema; sensation and flexibility were present.  The assessment was deep penetrating puncture wound through the palmar aspect of the right hand.

On his separation report of medical history, the Veteran indicated that he was in good health.  He denied having any current medical symptoms, noting only that he had undergone a left knee arthroscopy for a medial meniscal tear.  It does not appear from the separation examination report that a clinical evaluation was performed.  It is also unclear from that report whether identifying body marks, scars, or tattoos were observed.  (The Veteran's April 1987 enlistment examination report does, however, note body marks and scars on the right thigh, upper lip, and below the right eye.)

In applying for service connection for residuals of a right hand injury, the Veteran did not specify the nature of the alleged residuals.  The Veteran's VA and private medical records are silent for treatment or complaints related to the right hand.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that he had right hand pain in the area of his in-service injury and that his grip was affected.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  As such, an essential element of a service connection claim is the establishment of a current disability.  In the instant case, the Board finds that the evidence fails to establish a current residual disability related to the Veteran's in-service injuries to the right hand.  Although the Veteran has stated that he experiences pain in his right hand, without a diagnosed or identifiable underlying malady or condition to explain the pain, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

Further, as to the Veteran's report of an affected grip, to the extent that that could be considered a manifestation of a residual disability, the Board finds that the evidence fails to establish a continuity of that symptomatology sufficient to link it to the Veteran's in-service right hand injury.  See Savage, supra.  In this regard, the Board notes that the Veteran did not report any right hand symptoms at the time of his separation examination and has not indicated that he has had problems with his grip since service.  Indeed, it was not until the Veteran filed his VA Form 9 in November 2009 that he first indicated any problem with his grip.

Thus, while the evidence establishes an injury in service, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a right hand injury because pain alone is not a disability and the evidence fails to demonstrate a continuity of right hand symptomatology since service.  Again, the Board reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim only on the record before it.  See 38 C.F.R. § 3.655.  In finding that service connection for residuals of a right hand injury is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

B.  Residuals of head/face trauma

The Veteran seeks service connection for residuals of head/face trauma.  He has not indicated the nature of the alleged residuals; nor has he provided any details regarding the purported trauma.  On his application for VA compensation benefits, the Veteran did not specify when the alleged disability began; nor did he state whether he had received any medical treatment either in service or since service related to his alleged injury or resulting disabilities.

A review of the Veteran's STRs reveals no complaints related to the Veteran's head and/or face.  They do not reveal that the Veteran sustained any head or face trauma in service.  Similarly, the Veteran's post-service medical records fail to demonstrate the existence of any head or face disability or symptomatology.  

After review of the record, which is silent for any complaints related to the Veteran's head or face, to include any trauma in service, the Board finds that service connection for residuals of head/face trauma is not warranted.  Indeed, the Veteran himself has provided no details of the alleged injury and there is no evidence that he currently suffers from any residual disability.  Other than applying for service connection for residuals of head/face trauma, the Veteran has proffered no evidence whatsoever that he did in fact sustain any trauma in service or that he suffers from residual disability.  Thus, in the absence of proof of a current disability, the claim of service connection for residuals of head/face trauma must be denied.  See Brammer, supra.  In finding that service connection for residuals of a head/face trauma is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for residuals of a right hand injury is denied.

Service connection for residuals of head/face trauma is denied.


REMAND

As noted above, VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In April 2008, the Veteran underwent a VA examination in connection with his claims of service connection for a right knee disability and for entitlement to a higher initial disability rating for his service-connected left knee disability.  The Veteran complained of pain, giving way, instability, stiffness, weakness, inflammation, and constant effusions.  He reported locking episodes several times a year, but less than monthly.  The Veteran stated that he experienced severe flare-ups weekly, which resulted in an inability to walk, bend, or climb stairs.  

Physical examination of the Veteran revealed an antalgic gait, but no evidence of abnormal weight bearing.  Crepitation was observed, but the examiner found no evidence of clicking, snapping, grinding, instability, or patellar or meniscus abnormality.  It was also noted that the Veteran required the occasional use of a brace for walking, that he was able to stand only for 15-30 minutes, and could walk one-quarter mile.  The Veteran denied incapacitating episodes.  

Specifically with regard to his right knee injury, the Veteran reported that in January 2003, he was playing basketball when he experienced pain in his left knee and heard a pop in his right knee, with accompanying pain.  He presented to the hospital, at which time he was diagnosed as having a ruptured patella of the right knee.  The right knee was surgically repaired, but the Veteran has continued to have right knee pain and has had irrigation and debridement on several occasions due to effusions.

The April 2008 VA examiner reported the circumstances surrounding the onset of Veteran's right knee disability, as well as his 2003 surgery.  The examiner then stated that presently, the Veteran "still has pain, constant which is worse if worse due to it compensates for his [left] knee."  X-rays of the right knee were taken and it was specifically noted that no comparison right knee x-rays were available.  As to the likelihood that the Veteran's right knee disability is related to his service-connected left knee disability, the examiner opined that the Veteran's right knee was related to the left knee disability.  As support for his opinion, the examiner stated:  "L[eft] knee unstable due to injury, causing r[ight] knee to compensate and resulting injury."

The Board notes that in addition to a finding of direct service connection, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).  In the instant case, the Veteran is seeking entitlement to service connection for his right knee disability on a secondary basis.  Indeed, the Veteran fully acknowledges that his right knee injury did not occur until 2003, well after his discharge from service.  It is the Veteran's contention that his right knee disability has been aggravated by his service-connected left knee disability.

The Board finds it unclear from a reading of the VA examiner's medical opinion whether he concluded that the Veteran's service-connected left knee disability actually caused the Veteran's right knee injury on account of left knee instability or whether the Veteran's right knee disability has been made worse by his service-connected left knee disability.  Such a distinction is important because 38 C.F.R. § 3.310 places a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  Further, it is unclear whether the examiner determined that the Veteran's service-connected left knee disability has made chronically worse (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) the Veteran's right knee disability as opposed to merely resulting in increased right knee pain.  As the United States Court of Appeals for Veterans Claims (Court) held in Mitchell v. Shinseki, "although pain may cause a functional loss, pain itself does not constitute functional loss."  25 Vet. App. 32, 37 (2011).  Accordingly, without some evidence of a permanent increase in the underlying pathology of the Veteran's right knee disability, evidence of increased knee pain cannot result in a finding of aggravation.  

To the extent that the VA examiner's opinion can be read as a finding of direct causation between the Veteran's service-connected left knee disability and his subsequent right knee disability, it appears as though the examiner based that opinion upon a finding of left knee instability.  However, the examination report indicates that the examiner found no evidence of instability and that Veteran had denied any episodes of dislocation or recurrent subluxation.  The VA examiner also failed to reference any medical records or other evidence to support his finding of left knee instability at the time that the right knee injury occurred in 2003.  Although there are no reasons or bases requirements imposed on a medical examiner other than to describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one", Ardison, supra, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl, 21 Vet. App. at  124.  In the instant case, it is unclear what evidence was relied upon by the VA examiner in concluding that the Veteran's left knee was unstable due to injury, "causing r[ight] knee to compensate and resulting injury."

Given the inadequacies in the April 2008 VA examiner's report with regard to the issue of service connection on a secondary basis for the Veteran's right knee disability, the Board finds that the matter must be remanded for another VA medical examination for the purposes of determining whether it is at least as likely as not the Veteran's service-connected degenerative joint disease of the left knee has caused or made chronically worse the Veteran's degenerative joint disease of the right knee, status post right patellar tendon repair.  

With regard to the Veteran's claim for a higher initial rating for his service-connected left knee disability, the findings contained in the April 2008 VA examination report are seemingly conflicted with regard to whether the Veteran experienced left knee instability.  Further, it is unclear from the examination report itself whether the examiner conducted the appropriate tests to demonstrate instability, or lack thereof.  As VA's General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 3.471a, Diagnostic Codes 5003 and 5257, provided that the separate rating is based upon additional disability, see VAOPGCPREC 23-97, the Board finds it particularly important to clarify whether the Veteran's service-connected left knee disability results in true instability.  

Lastly, the Board notes that in Rice v. Shinseki, the Court held that the issue of entitlement to total disability rating based on individual unemployability (TDIU) is "not a separate claim for benefits," but is "part of a claim for increased compensation."  22 Vet. App. 447, 453-54 (2009); see Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits").  

A review of the record shows that in June 2007, the Veteran reported that he had to quit working on account of his knees.  In discussing the occupational effects of the Veteran's left-knee disability, the April 2008 VA examiner indicated significant effects, noting that the Veteran would be unable to perform his duties that required climbing, prolonged walking, or working with power lines.  In discussing the Veteran's right knee, the examiner noted that the Veteran had lost his job because he was unable to complete his duties.  However, the report of a VA foot examination conducted that same day discusses the Veteran's employment history and notes that the Veteran was then currently employed full time as a general contractor.  In his February 2009 Notice of Disagreement (NOD), the Veteran asserted that his knee pain had begun to affect his occupation.  He did not, however, indicate that he was unemployed.  

Because the Veteran's employment status is unclear from the record currently before the Board and because the record contains an indication that the Veteran may be unemployed on account of his service-connected disability, as part of the examination to be afforded on remand, the examiner should ascertain from the Veteran whether he is currently employed and, if not, the examiner should specifically assess the Veteran's employability based on consideration of his service-connected disability and his educational and occupational history and experience.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (holding that Board may not deny TDIU without producing evidence that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal and stating that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect a claimant's service-connected disability has on his ability to work).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his degenerative disc disease of the right or left knee or related symptoms since October 2007.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Thereafter, the Veteran should be scheduled for an orthopedic examination of both knees.  The claims folder, to include a copy of this Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should be asked to review the record and to take a detailed history from the Veteran with regard to the progression of his service-connected left knee disability and of his right knee disability.  The examiner must provide a complete assessment of the severity of the Veteran's service-connected left knee disability.  All appropriate tests and studies, to include x-rays and range-of-motion testing, should be performed and all clinical findings should be reported in detail.

The examiner should be requested to include the following findings in the examination report:

a) identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disability and include range-of-motion findings.  The examiner should indicate whether there is recurrent left knee subluxation or lateral instability, and whether these latter problems cause "slight," "moderate," or "severe" disability.

b) state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain. 

c) provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

d) take a detailed history regarding the Veteran's employment and education and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected left knee disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's service-connected degenerative joint disease of the left knee has caused or made chronically worse the Veteran's degenerative joint disease of the right knee.  If the examiner finds that the service-connected left knee disability has not caused the right knee disability but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of the claimed right knee disability.  If a baseline is established, the examiner should comment on how much the right knee disability has worsened in severity as a result of the service-connected left knee disability, if at all, from the time of the baseline to the current level of severity.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented herein.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, re-adjudicate the issues of entitlement to service connection for a right knee disability and for entitlement to an initial disability rating greater than 10 percent for service-connected left knee degenerative joint disease.  Consideration should be given to whether a separate rating is warranted for recurrent subluxation or lateral instability, as well as to the applicability of "staged" ratings.  The AOJ should also consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's claim for a higher initial rating for service-connected left knee degenerative joint disease.  

If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU issue unless that benefit is granted.)

No action is required of the Veteran until he is notified by the AOJ.  However, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


